Exhibit 10(ff)



FIRST UNION





PROMISSORY NOTE



$8,000,000.00

September 27, 2000

Farmstead Telephone Group, Inc.
22 Prestige Park Circle
East Hartford, Connecticut 06108
(Individually and collectively "Borrower")

First Union National Bank
300 Main Street
Stamford, Connecticut 06904
(Hereinafter referred to as "Bank")

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, at its office indicated above or wherever else Bank may
specify, the sum of Eight Million and No/100 Dollars ($8,000,000.00) or such sum
as may be advanced and outstanding from time to time, with interest on the
unpaid principal balance at the rate and on the terms provided in this
Promissory Note (including all renewals, extensions or modifications hereof,
this "Note").

SECURITY.

Borrower has granted Bank a security interest in the collateral described in the
Loan Documents, including, but not limited to, personal property collateral
described in that certain Security Agreement of even date herewith.



INTEREST RATE.

Interest shall accrue on the unpaid principal balance of this Note from the date
hereof at the LIBOR Market Index Rate plus 2.50%, as that rate may change from
day to day in accordance with changes in the LIBOR Market Index Rate, ("Interest
Rate"). Upon the Borrower's compliance with the Special Performance conditions
as set forth in the Loan Agreement, the Interest Rate will be reduced to the
LIBOR Market Index Rate plus 2.00%. "LIBOR Market Index Rate", for any day, is
the rate for 1 month U.S. dollar deposits as reported on Telerate page 3750 as
of 11:00 a.m., London time, on such day, or if such day is not a London business
day, then the immediately preceding London business day (or if not so reported,
then as determined by Bank from another recognized source or interbank
quotation).



DEFAULT RATE.

In addition to all other rights contained in this Note, if a Default (as defined
herein) occurs and as long as a Default continues, all outstanding Obligations
shall bear interest at the Interest Rate plus 3% ("Default Rate"). The Default
Rate shall also apply from acceleration until the Obligations or any judgment
thereon is paid in full.



INTEREST AND FEE(S) COMPUTATION

(ACTUAL/360). Interest and fees, if any, shall be computed on the basis of a
360-day year for the actual number of days in the applicable period ("Actual/360
Computation"). The Actual/360 Computation determines the annual effective
interest yield by taking the stated (nominal) rate for a year's period and then
dividing said rate by 360 to determine the daily periodic rate to be applied for
each day in the applicable period. Application of the Actual/360 Computation
produces an annualized effective rate exceeding the nominal rate.



OPTIONAL HEDGE.

Borrower shall have the option to hedge the floating interest expense on up to
$2,500,000.00 of permanent borrowings by converting the interest rate on these
borrowings to 30 day LIBOR plus 2.50% and entering into an interest rate swap
(the "Swap") with the Bank (or other counterparty acceptable to Bank)
contemporaneously with the closing of the loan, pursuant to which Borrower shall
receive the amount necessary to pay the interest expense due under the loan
(exclusive of default interest or other adjustments provided for in the loan
documents) and shall pay the amount that would be equal to the interest that
would accrue on the loan at a fixed rate. Bank is willing to provide this



<PAGE> 1

Swap to Borrower upon mutually agreeable terms. The actual rate is subject to
market conditions at the time the Swap is consummated. The Swap will be governed
by an ISDA Master Agreement and shall be secured by the Collateral described
herein.

REPAYMENT TERMS.

This Note shall be due and payable in consecutive monthly payments of accrued
interest only, commencing on November 1, 2000, and continuing on the same day of
each month thereafter until fully paid. In any event, all principal and accrued
interest shall be due and payable on September 30, 2002.



Bank may (but shall not be obligated to) receive payments due hereunder by
direct debit from Borrower's account with Bank being account number DDA 207 996
000 1644 (Routing No. 021101108).

AVAILABILITY FEE.

Borrower shall pay to Bank quarterly an availability fee equal to 0.25% per
annum on the average daily unused principal amount available under the Note for
the preceding calendar quarter or portion thereof, commencing on December 26,
2000 and continuing on the same day of each quarterly anniversary thereafter,
with a final payment due and payable on the date that all principal and accrued
interest is paid in full.



APPLICATION OF PAYMENTS.

Monies received by Bank from any source for application toward payment of the
Obligations shall be applied to accrued interest and then to principal. If a
Default occurs, monies may be applied to the Obligations in any manner or order
deemed appropriate by Bank.



If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.

DEFINITIONS. Loan Documents.

The term "Loan Documents" used in this Note and the other Loan Documents refers
to all documents executed in connection with or related to the loan evidenced by
this Note and any prior notes which evidence all or any portion of the loan
evidenced by this Note, and any letters of credit issued pursuant to any loan
agreement to which this Note is subject, any applications for such letters of
credit and any other documents executed in connection therewith or related
thereto, and may include, without limitation, a commitment letter that survives
closing, a loan agreement, this Note, guaranty agreements, security agreements,
security instruments, financing statements, mortgage instruments, any renewals
or modifications, whenever any of the foregoing are executed, but does not
include swap agreements (as defined in 11 U.S.C. Section 101). Obligations. The
term "Obligations" used in this Note refers to any and all indebtedness and
other obligations under this Note, all other obligations under any other Loan
Document(s), and all obligations under any swap agreements (as defined in 11
U.S.C. Section 101) between Borrower and Bank whenever executed. Certain Other
Terms. All terms that are used but not otherwise defined in any of the Loan
Documents shall have the definitions provided in the Uniform Commercial Code.



LATE CHARGE.

If any payments are not timely made, Borrower shall also pay to Bank a late
charge equal to 5% of each payment past due for 10 or more days.



Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank's right to collect such late charge or to collect
a late charge for any subsequent late payment received.

ATTORNEYS' FEES AND OTHER COLLECTION COSTS.

Borrower shall pay all of Bank's reasonable expenses incurred to enforce or
collect any of the Obligations including, without limitation, reasonable
arbitration, paralegals', attorneys' and experts' fees and expenses, whether
incurred without the commencement of a suit, in any trial, arbitration, or
administrative proceeding, or in any appellate or bankruptcy proceeding.



<PAGE> 2

USURY.

If at any time the effective interest rate under this Note would, but for this
paragraph, exceed the maximum lawful rate, the effective interest rate under
this Note shall be the maximum lawful rate, and any amount received by Bank in
excess of such rate shall be applied to principal and then to fees and expenses,
or, if no such amounts are owing, returned to Borrower.



DEFAULT.

If any of the following occurs, a default ("Default") under this Note shall
exist: Nonpayment; Nonperformance. The failure of timely payment or performance
of the Obligations or Default under this Note or any other Loan Documents. False
Warranty. A warranty or representation made or deemed made in the Loan Documents
or furnished Bank in connection with the loan evidenced by this Note proves
materially false, or if of a continuing nature, becomes materially false. Cross
Default. At Bank's option, any default in payment or performance of any
obligation under any other loans, contracts or agreements of Borrower, any
Subsidiary or Affiliate of Borrower, any general partner of or the holder(s) of
the majority ownership interests of Borrower with Bank or its affiliates
("Affiliate" shall have the meaning as defined in 11 U.S.C. Section 101, except
that the term "Borrower" shall be substituted for the term "Debtor" therein;
"Subsidiary" shall mean any business in which Borrower holds, directly or
indirectly, a controlling interest). Cessation; Bankruptcy. The death of,
appointment of a guardian for, dissolution of, termination of existence of, loss
of good standing status (which is not remedied within 30 days) by, appointment
of a receiver for, assignment for the benefit of creditors of, or commencement
of any bankruptcy or insolvency proceeding by or against Borrower, its
Subsidiaries or Affiliates, if any, or any general partner of or the holder(s)
of the majority ownership interests of Borrower, or any party to the Loan
Documents. Material Capital Structure or Business Alteration. Without prior
written consent of Bank, (i) a material alteration in the kind or type of
Borrower's business or that of Borrower's Subsidiaries, if any; (ii) the sale of
substantially all of the business or assets of Borrower, any of Borrower's
Subsidiaries or any guarantor, or a material portion (10% or more) of such
business or assets if such a sale is outside the ordinary course of business of
Borrower, or any of Borrower's Subsidiaries or any guarantor, or more than 50%
of the outstanding stock or voting power of or in any such entity in a single
transaction or a series of transactions; (iii) the acquisition of substantially
all of the business or assets or more than 50% of the outstanding stock or
voting power of any other entity; or (iv) should any Borrower or any of
Borrower's Subsidiaries or any guarantor enter into any merger or consolidation.



REMEDIES UPON DEFAULT.

If a Default occurs under this Note or any Loan Documents, Bank may at any time
thereafter, take the following actions: Bank Lien. Foreclose its security
interest or lien against Borrower's accounts without notice. Acceleration Upon
Default. Accelerate the maturity of this Note and, at Bank's option, any or all
other Obligations, whereupon this Note and the accelerated Obligations shall be
immediately due and payable. Cumulative. Exercise any rights and remedies as
provided under the Note and other Loan Documents, or as provided by law or
equity.



FINANCIAL AND OTHER INFORMATION.

Borrower shall deliver to Bank such information as is required from time to time
under the Loan Agreement between Bank and Debtor of even date as Bank may
reasonably request from time to time, including without limitation, financial
statements and information pertaining to Borrower's financial condition. Such
information shall be true, complete, and accurate.



LINE OF CREDIT ADVANCES.

Borrower may borrow, repay and reborrow, and Bank may advance and readvance
under this Note respectively from time to time until the maturity hereof (each
an "Advance" and together the "Advances"), so long as the total principal
balance outstanding under this Note at any one time does not exceed the
principal amount stated on the face of this Note, subject to the limitations
described in any loan agreement to which this Note is subject. Bank's obligation
to make Advances under this Note shall terminate if Borrower is in Default. As
of the date of each proposed Advance, Borrower shall be deemed to represent that
each representation made in the Loan Documents is true as of such date.



If Borrower subscribes to Bank's cash management services and such services are
applicable to this line of credit, the terms of such service shall control the
manner in which funds are transferred between the applicable demand deposit
account and the line of credit for credit or debit to the line of credit.

<PAGE> 3

WAIVERS AND AMENDMENTS.

No waivers, amendments or modifications of this Note and other Loan Documents
shall be valid unless in writing and signed by an officer of Bank. No waiver by
Bank of any Default shall operate as a waiver of any other Default or the same
Default on a future occasion. Neither the failure nor any delay on the part of
Bank in exercising any right, power, or remedy under this Note and other Loan
Documents shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.



Each Borrower or any person liable under this Note waives presentment, protest,
notice of dishonor, demand for payment, notice of intention to accelerate
maturity, notice of acceleration of maturity, notice of sale and all other
notices of any kind. Further, each agrees that Bank may extend, modify or renew
this Note or make a novation of the loan evidenced by this Note for any period,
and grant any releases, compromises or indulgences with respect to any
collateral securing this Note, or with respect to any other Borrower or any
other person liable under this Note or other Loan Documents, all without notice
to or consent of each Borrower or each person who may be liable under this Note
or any other Loan Document and without affecting the liability of Borrower or
any person who may be liable under this Note or any other Loan Document.

MISCELLANEOUS PROVISIONS. Assignment.

This Note and the other Loan Documents shall inure to the benefit of and be
binding upon the parties and their respective heirs, legal representatives,
successors and assigns. Bank's interests in and rights under this Note and the
other Loan Documents are freely assignable, in whole or in part, by Bank. In
addition, nothing in this Note or any of the other Loan Documents shall prohibit
Bank from pledging or assigning this Note or any of the other Loan Documents or
any interest therein to any Federal Reserve Bank. Borrower shall not assign its
rights and interest hereunder without the prior written consent of Bank, and any
attempt by Borrower to assign without Bank's prior written consent is null and
void. Any assignment shall not release Borrower from the Obligations. Applicable
Law; Conflict Between Documents. This Note and, unless otherwise provided in any
other Loan Document, the other Loan Documents shall be governed by and construed
under the laws of the state named in Bank's address shown above without regard
to that state's conflict of laws principles. If the terms of this Note should
conflict with the terms of any loan agreement or any commitment letter that
survives closing, the terms of this Note shall control. Borrower's Accounts.
Except as prohibited by law, Borrower grants Bank a security interest in all of
Borrower's accounts with Bank and any of its affiliates. Jurisdiction. Borrower
irrevocably agrees to non-exclusive personal jurisdiction in the state named in
Bank's address shown above. Severability. If any provision of this Note or of
the other Loan Documents shall be prohibited or invalid under applicable law,
such provision shall be ineffective but only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note or other such document. Notices. Any notices
to Borrower shall be sufficiently given, if in writing and mailed or delivered
to the Borrower's address shown above or such other address as provided
hereunder, and to Bank, if in writing and mailed or delivered to Bank's office
address shown above or such other address as Bank may specify in writing from
time to time. In the event that Borrower changes Borrower's address at any time
prior to the date the Obligations are paid in full, Borrower agrees to promptly
give written notice of said change of address by registered or certified mail,
return receipt requested, all charges prepaid. Plural; Captions. All references
in the Loan Documents to Borrower, guarantor, person, document or other nouns of
reference mean both the singular and plural form, as the case may be, and the
term "person" shall mean any individual, person or entity. The captions
contained in the Loan Documents are inserted for convenience only and shall not
affect the meaning or interpretation of the Loan Documents. Use of Proceeds. The
proceeds of the loan(s) evidenced by this Note shall be used for the commercial
purposes of Borrower. Advances. Bank may, in its sole discretion, make other
advances which shall be deemed to be advances under this Note, even though the
stated principal amount of this Note may be exceeded as a result thereof.
Posting of Payments. All payments received during normal banking hours after
2:00 p.m. local time at the office of Bank first shown above shall be deemed
received at the opening of the next banking day. Joint and Several Obligations.
Each person who signs this Note as a Borrower (as defined herein) is jointly and
severally obligated. Fees and Taxes. Borrower shall promptly pay all
documentary, intangible recordation and/or similar taxes on this transaction
whether assessed at closing or arising from time to time.



<PAGE> 4

WAIVER OF JURY TRIAL.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER BY EXECUTION HEREOF AND BANK
BY ACCEPTANCE HEREOF, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, THE LOAN DOCUMENTS OR ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THIS NOTE, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY WITH RESPECT HERETO. THIS PROVISION IS A MATERIAL
INDUCEMENT TO BANK TO ACCEPT THIS NOTE.



BORROWER AND BANK AGREE THAT THEY SHALL NOT HAVE A REMEDY OF PUNITIVE OR
EXEMPLARY DAMAGES AGAINST THE OTHER IN ANY DISPUTE AND HEREBY WAIVE ANY RIGHT OR
CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY HAVE NOW OR WHICH MAY ARISE IN THE
FUTURE IN CONNECTION WITH ANY DISPUTE WHETHER THE DISPUTE IS RESOLVED BY
ARBITRATION OR JUDICIALLY.

CONNECTICUT PREJUDGMENT REMEDY WAIVER.

EACH BORROWER ACKNOWLEDGES THAT THE TRANSACTIONS REPRESENTED BY THIS NOTE ARE
COMMERCIAL TRANSACTIONS AND HEREBY VOLUNTARILY AND KNOWINGLY WAIVES ANY RIGHTS
TO NOTICE OF AND HEARING ON PREJUDGMENT REMEDIES UNDER CHAPTER 903A OF THE
CONNECTICUT GENERAL STATUTES OR OTHER STATUTES AFFECTING PREJUDGMENT REMEDIES,
AND AUTHORIZES THE BANK'S ATTORNEY TO ISSUE A WRIT FOR A PREJUDGMENT REMEDY
WITHOUT COURT ORDER, PROVIDED THE COMPLAINT SHALL SET FORTH A COPY OF THIS
WAIVER.



IN WITNESS WHEREOF

, Borrower, on the day and year first above written, has caused this Note to be
executed under seal.



PLACE OF EXECUTION AND DELIVERY.

Borrower hereby certifies that this Note and the Loan Documents were executed in
the State of Connecticut and delivered to Bank in the State of Connecticut.



   

Farmstead Telephone Group Inc.

         

Taxpayer Identification Number: 06-1205743

       

By:

/s/ Robert G. LaVigne_____________(

SEAL)
Robert G. LaVigne, Executive Vice President
and Chief Financial Officer

<PAGE> 5